Exhibit 10.41

Compensatory Arrangements with Executive Officers

As of March 1, 2006, Lifeline Systems, Inc. has the following compensatory
arrangements with each of its named executive officers (as defined in
Item 402(a)(3) of Regulation S-K) and each of its other executive officers:

 

Name and Title

   2006 Base Salary (1)

Ronald Feinstein, President and Chief Executive Officer

   $ 410,000

Ellen Berezin, Vice President, Human Resources

   $ 178,000

Mark G. Beucler, Vice President Finance, Chief Financial Officer and Treasurer

   $ 185,000

Edward M. Bolesky, Senior Vice President, Customer Care

   $ 203,000

Richard M. Reich, Senior Vice President and Chief Information Officer

   $ 220,000

Donald G. Strange, Senior Vice President, Sales

   $ 197,500

Leonard E. Wechsler, Vice President, Lifeline Systems, Inc. and President,
Lifeline Systems Canada

   $ 202,087

 

(1) Each executive officer is also eligible to participate in the 2006 Officer
Incentive Plan, with the exception of Leonard E. Wechsler, who receives bonuses
pursuant to his employment agreement.